United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, U.S. PRISON
LEAVENWORTH, Leavenworth, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-679
Issued: October 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2009 appellant filed a timely appeal from an October 22, 2008 decision of
the Office of Workers’ Compensation Programs that found that he had the capacity to earn
wages as a surveillance system monitor and a December 1, 2008 decision that denied his request
for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to reduce appellant’s
wage-loss benefits based on his capacity to earn wages as a surveillance system monitor; and
(2) whether the Office properly refused to reopen his claim for further review of the merits
pursuant to 5 U.S.C. § 8128(a).
Appellant argues on appeal that the Office did not meet its burden of proof as it chose to
select a remote opinion of an attending physician, who stopped treating him two years prior over
the opinion of another treating physician.

FACTUAL HISTORY
On July 8, 1992 appellant, then a 35-year-old correctional officer, sprained his right ankle
while responding to an alarm at work. He stopped work that day and returned on
August 15, 1992. On September 8, 1992 the Office accepted that claim for right ankle sprain.1
On April 22, 2003 appellant filed a claim, alleging that on April 18, 2003 he sustained a
recurrence of disability, due to the 1992 injury. He stopped work on April 22, 2003. On
April 30, 2003 Dr. Susan K. Bonar, a Board-certified orthopedic surgeon, performed a right
ankle ligament repair. In a July 31, 2003 decision, the Office found that appellant did not sustain
a recurrence of disability on April 18, 2003.2
Appellant returned to work on
September 29, 2003.
On November 24, 2003 appellant filed a Form CA-1, traumatic injury claim, alleging that
on November 23, 2003 he sprained his right ankle when he slipped at work. He stopped work
that day and returned on December 1, 2003.3 On April 7, 2004 the Office accepted that appellant
sustained a right ankle sprain.
By decision dated May 12, 2004, an Office hearing representative affirmed the July 31,
2003 decision.
In February 2005, appellant was referred to Dr. Edward J. Prostic, a Board-certified
orthopedic surgeon, for a second opinion evaluation. By report dated March 21, 2005,
Dr. Prostic reviewed the medical record, statement of accepted facts and his complaints of
significant right ankle pain. He provided findings on physical examination and diagnosed
osteoarthritis of the tibiotalar and subtalar joints of the right ankle. Dr. Prostic advised that the
recommended surgery was appropriate. In an attached work capacity evaluation, he provided
restrictions to his physical activity advising that he could walk and stand for two hours daily and
could push, pull, lift, squat, kneel and climb less than one hour daily with a 20-pound weight
restriction.
On June 17, 2005 Dr. Bonar performed a right ankle fusion, a right subtalar fusion and a
posterior iliac crest bone graft. On September 6, 2005 she advised that appellant could return to
work with the restriction of sit-down duties only. On October 21, 2005 Dr. Bonar advised that
appellant should sit 95 percent of the time. On December 2, 2005 she advised that appellant
could walk two hours daily and he returned to limited duty on February 12, 2006.
In a May 9, 2006 report, Dr. Greg A. Horton, Board-certified in orthopedic surgery, noted
appellant’s complaint of continued right ankle pain and mild swelling. He provided physical
examination findings and reviewed computerized tomography (CT) scans, which he described as
showing nonunion. Dr. Horton recommended a revision surgical procedure. On July 21, 2006
he performed right ankle fusion, subtalar fusion and bone graft. Appellant stopped work that day
and returned to limited duty on August 27, 2006 with restrictions of nonweight-bearing. On
1

The record indicates that appellant sustained a gunshot wound to his right ankle in the 1970s and had right ankle
arthroscopic surgery on November 7, 1984.
2

The 1992 right ankle injury was adjudicated by the Office under OWCP File No. xxxxxx310.

3

The 2003 right ankle injury was adjudicated by the Office under OWCP File No. xxxxxx724.

2

September 5, 2006 Dr. Horton advised that appellant could only perform sedentary work. A
functional capacity evaluation performed on February 13, 2007 advised that appellant could
perform light to medium work but was limited regarding his right lower extremity due to poor
balance, lack of equal bilateral weight-bearing and deviated gait. On February 27, 2007
Dr. Horton advised that appellant was at maximum medical improvement. He provided
permanent restrictions of less than one hour walking and standing, pushing 80 pounds for less
than one hour, pulling 60 pounds for less than one hour, lifting 10 pounds from floor for less than
one hour, no squatting, kneeling or climbing, eight hours sitting and no driving at work.
Dr. Horton concluded that appellant needed no further surgery and he would see appellant in the
future if new problems were to arise.
Appellant was removed from the employing establishment effective April 30, 2007 and
was placed on the compensation roll.
In a May 16, 2007 report prepared for appellant’s attorney, Dr. Lynn A. Curtis, a Boardcertified physiatrist, reviewed appellant’s work history, some medical records and noted his
complaint of 5/10 right ankle pain with the inability to walk more than 100 feet at a time. She
performed physical examination, diagnosed chronic ankle pain and performed an impairment
evaluation. Dr. Curtis advised that appellant could perform sedentary work for eight hours a day
with restrictions that he sit for six hours, stand for two, be allowed to change position as needed,
could lift 5 pounds frequently and 10 pounds occasionally but lift nothing from the floor and
could not crawl, kneel or climb.
On May 29, 2007 appellant was referred to Gina Bankowski, a rehabilitation counselor,
for vocational rehabilitation. By decision dated May 31, 2007, the Office vacated the July 31,
2003 decision denying his recurrence of disability claim. It authorized the April 30, 2003
surgery and disability from work for the period April 30 to August 31, 2003. The record reflects
that reemployment efforts were unsuccessful.
On September 21, 2007 Ms. Bankowski identified the positions of surveillance system
monitor and gambling cashier as within the sedentary strength category, with occasional lifting
of 10 pounds and no climbing, kneeling, crawling or crouching. She advised that the positions
were reasonably available in the local labor market at a weekly wage of $458.00 and $478.00
respectively. By letter dated September 5, 2008, the Office proposed to reduce appellant’s wageloss benefits based on his capacity to earn wages as a surveillance system monitor. Appellant,
through his attorney, disagreed with the proposed reduction. In a September 17, 2008 note,
Dr. Mark D. Strehlow, Board-certified in family medicine, stated that appellant had been on
permanent disability for several years secondary to injuries to his right ankle and foot. He
advised that appellant had severe chronic pain and was restricted in any capacity and from
driving due to the use of chronic long-acting morphine pain medication.
By decision dated October 22, 2008, the Office reduced appellant’s compensation
benefits, effective October 26, 2008, based on his capacity to earn wages as a surveillance
system monitor, based on the restrictions provided by Dr. Horton.
On November 23, 2008 appellant’s attorney requested reconsideration, contending that
the Office erred by selecting the opinion of one of appellant’s attending physicians over the

3

other. Moreover, the selected position was not suitable. In a December 1, 2008 decision, the
Office denied appellant’s reconsideration request.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.4 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.5
Section 8115 of the Federal Employees’ Compensation Act6 and the implementing
federal regulations provide that wage-earning capacity is determined by the actual wages
received by an employee if the earnings fairly and reasonably represent his wage-earning
capacity. If the actual earnings do not fairly and reasonably represent wage-earning capacity or
the employee has no actual earnings, his wage-earning capacity is determined with due regard to
the nature of his injury, the degree of physical impairment, his usual employment, his age, his
qualifications for other employment, the availability of suitable employment and other factors or
circumstances which may affect his wage-earning capacity in his disabled condition.7
The Office must initially determine a claimant’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The
medical evidence upon which the Office relies must provide a detailed description of the
condition.8 Additionally, the Board has held that a wage-earning capacity determination must be
based on a reasonably current medical evaluation.9
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by the Office for selection of a position listed in the Department of Labor’s Dictionary of
Occupational Titles or otherwise available in the open market, that fits that employee’s
capabilities with regard to his or her physical limitations, education, age and prior experience.
Once this selection is made, a determination of wage rate and availability in the open labor
market should be made through contact with the state employment service or other applicable
service.10 Finally, application of the principles set forth in Albert C. Shadrick,11 as codified in

4

James M. Frasher, 53 ECAB 794 (2002).

5

20 C.F.R. §§ 10.402, 10.403; John D. Jackson, 55 ECAB 465 (2004).

6

5 U.S.C. §§ 8101-8193.

7

Id. at § 8115; 20 C.F.R. § 10.520; John D. Jackson, supra note 5.

8

William H. Woods, 51 ECAB 619 (2000).

9

John D. Jackson, supra note 5.

10

James M. Frasher, supra note 4.

11

5 ECAB 376 (1953); see also 20 C.F.R. § 10.403.

4

section 10.403 of the Office’s regulations,12 will result in the percentage of the employee’s loss
of wage-earning capacity.13
In determining an employee’s wage-earning capacity based on a position deemed
suitable, but not actually held, the Office must consider the degree of physical impairment,
including impairments resulting from both injury related and preexisting conditions, but not
impairments resulting from post injury or subsequently acquired conditions. Any incapacity to
perform the duties of the selected position resulting from subsequently acquired conditions is
immaterial to the loss of wage-earning capacity that can be attributed to the accepted
employment injury and for which appellant may receive compensation.14
ANALYSIS -- ISSUE 1
Dr. Horton’s February 27, 2007 report and Dr. Curtis’ May 16, 2007 report established
that appellant was no longer totally disabled due to his accepted condition. The Office properly
referred appellant for vocational rehabilitation counseling in May 2007.15 Because appellant was
unable to secure employment, on September 21, 2007 Ms. Bankowski, the vocational
rehabilitation counselor, identified two positions that were within his capabilities. The Office
determined that he had the capacity to earn wages as a surveillance system monitor, based on
Dr. Horton’s reports.
The Board finds that the Office met its burden of proof in reducing appellant’s wageearning capacity based on his ability to earn wages as a surveillance system monitor. On
February 27, 2007 Dr. Horton advised that appellant was at maximum medical improvement and
could work eight hours a day with permanent restrictions of less than one hour walking and
standing, pushing 80 pounds less than one hour; pulling 60 pounds less than one hour, lifting 10
pounds from floor less than one hour, no squatting, kneeling or climbing, eight hours sitting and
no driving at work. In a May 16, 2007 report, Dr. Curtis essentially agreed with the restrictions
provided by Dr. Horton. She found that appellant could perform sedentary work for eight hours
a day with restrictions that he sit for six hours, stand for two, be allowed to change position as
needed, could lift 5 pounds frequently and 10 pounds occasionally but lift nothing from the floor
but could not crawl, kneel or climb.
In a September 21, 2007 report, the Office vocational rehabilitation counselor determined
that appellant was able to perform the position of a surveillance system monitor. She provided a
job description and advised that it required sedentary strength and with occasional lifting of 10
pounds and no climbing, kneeling, crawling or crouching. The Office vocational rehabilitation
counselor noted that the position was available in sufficient numbers so as to make it reasonably

12

20 C.F.R. § 10.403.

13

James M. Frasher, supra note 4.

14

John D. Jackson, supra note 5.

15

5 U.S.C. § 8104(a); see Ruth E. Leavy, 55 ECAB 294 (2004).

5

available within appellant’s commuting area and that the weekly wage of the position was
$458.00.
The Board finds that appellant did not submit sufficient medical evidence to establish that
he was not able to perform the surveillance system monitor position. The brief September 17,
2008 note of Dr. Strehlow did not provide a rationalized opinion on whether appellant could
perform the surveillance system monitor position. Dr. Strehlow noted that appellant had chronic
pain and recommended that he not work or drive due to his medication. He did not provide a
rationalized explanation addressing the duties of the constructed position; and merely stated that
appellant was restricted due to ankle pain and medication. In assessing medical evidence, the
number of physicians supporting one position or another is not controlling. The weight of such
evidence is determined by its reliability, its probative value and its convincing quality. The
factors that comprise the evaluation of medical evidence include the opportunity for and the
thoroughness of physical examination, the accuracy and completeness of the physician’s
knowledge of the facts and medical history, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion. The opinion of a physician must be of
reasonable medical certainty and must be supported by medical rationale explaining causal
relationship.16 Dr. Strehlow did not provide an opinion setting forth or addressing any findings
on examination of why appellant could not work at the constructed position. The weight of the
medical evidence, therefore, rests with the opinions of Drs. Horton and Curtis.
Appellant contends that the reports relied on by the Office were stale. The Office will
often develop rehabilitation plans following the receipt of work restrictions from an attending
physician in an effort to return the employee to gainful employment. When such efforts fail, a
constructed wage-earning capacity determination is developed. Such efforts do not necessarily
lend themselves to discrete time periods and must depend on the particular needs of the injured
employee.17 On February 27, 2007 Dr. Horton advised that appellant was at maximum medical
improvement and provided permanent work restrictions. On May 16, 2007 Dr. Curtis reiterated
that appellant was not totally disabled. Their medical reports stand in sharp contrast to the one
paragraph note from Dr. Strehlow. The Board finds that the weight of the medical evidence rests
with the opinions of Drs. Horton and Curtis. Their reports establish that appellant had the
requisite physical ability, skill and experience to perform the position of surveillance system
monitor.18 As the Office considered the proper factors, such as availability of suitable
employment and appellant’s physical limitations, usual employment, age and employment
qualifications in determining that the position of security desk personnel represented his wageearning capacity,19 the evidence of record establishes that he had the requisite physical ability,
skill and experience to perform the position of surveillance system monitor and that such a
position was reasonably available within the general labor market of his commuting area. The
Office, therefore, properly determined that the position of surveillance system monitor reflected

16

K.W., 59 ECAB ____ (Docket No. 07-1669, issued December 13, 2007).

17

M.A., 59 ECAB ____ (Docket No. 07-349, issued July 10, 2008).

18

Id.

19

James M. Frasher, supra note 4.

6

appellant’s wage-earning capacity and using the Shadrick formula,20 properly reduced his
compensation effective October 26, 2008.21
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act vests the Office with discretionary authority to determine
whether it will review an award for or against compensation, either under its own authority or on
application by a claimant.22 Section 10.608(a) of the Code of Federal Regulations provides that
a timely request for reconsideration may be granted if the Office determines that the employee
has presented evidence and/or argument that meets at least one of the standards described in
section 10.606(b)(2).23 This section provides that the application for reconsideration must be
submitted in writing and set forth arguments and contain evidence that either: (i) shows that the
Office erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by the Office; or (iii) constitutes relevant and pertinent new
evidence not previously considered by the Office.24 Section 10.608(b) provides that, when a
request for reconsideration is timely but fails to meet at least one of these three requirements, the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.25
ANALYSIS -- ISSUE 2
On reconsideration, appellant argued that the Office erred in selecting the opinion of one
of his physicians over the other and that the selected position was not suitable. As noted in the
December 1, 2008 Office decision denying merit review, he had presented this argument in an
October 3, 2008 letter in response to the notice of proposed reduction. Evidence or argument
that repeats or duplicates evidence previously of record has no evidentiary value and does not
constitute a basis for reopening a case.26 Consequently, appellant was not entitled to a review of
the merits of his claim based on the first and second above-noted requirements under section
10.606(b)(2).27
20

Albert C. Shadrick, supra note 11. In this case, the Office determined that appellant’s salary on April 30,
2007, the date his disability recurred, was $1,088.73 per week, that the current adjusted pay rate for his job was
$1,119.70 per week and that he was currently capable of earning $458.00 per week as a surveillance system monitor.
It, then determined that appellant had a 41 percent wage-earning capacity, which resulted in an adjusted wageearning capacity of $446.38 per week. The Office concluded that, based on a 75 percent rate, appellant’s new
compensation rate was $481.71 with cost-of-living adjustment and that his net compensation for each four-week
period would be $1,927.05.
21

James Smith, 53 ECAB 188 (2001).

22

5 U.S.C. § 8128(a).

23

20 C.F.R. § 10.608(a).

24

Id. at § 10.608(b)(1) and (2).

25

Id. at § 10.608(b).

26

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007).

27

20 C.F.R. § 10.606(b)(2).

7

With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted no additional evidence with his November 23, 2008 reconsideration request. The
Office, therefore, properly denied his reconsideration request by its December 1, 2008 decision.
As appellant did not submit relevant and pertinent new evidence not previously considered by
the Office, it properly denied his reconsideration request.28
CONCLUSION
The Board finds that the Office met its burden of proof in reducing appellant’s wageearning capacity based on his ability to earn wages in the constructed position of surveillance
system monitor and properly refused to reopen his claim for further consideration of the merits
pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 1 and October 22, 2008 be affirmed.
Issued: October 22, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

28

See Johnnie B. Causey, 57 ECAB 359 (2006).

8

